



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Reilly, 2017 ONCA 465

DATE: 20170606

DOCKET: C62611

Juriansz, Epstein and Pepall JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Patrick Reilly

Appellant

Atrisha Lewis, for the appellant

Michael Medeiros, for the respondent

Heard and released orally: May 29, 2017

On appeal from the decision of the Summary Convictions
    Appeal Court dated August 4, 2016 by Justice Ian A. MacDonnell of the Superior
    Court of Justice, dismissing the appeal from the conviction entered on October
    9, 2014 by Justice Sarah Cleghorn of the Ontario Court of Justice.

REASONS FOR DECISION

[1]

The applicant seeks leave to appeal from the dismissal of his appeal to
    the Superior Court from his conviction in the Ontario Court of Justice of uttering
    threats to cause death.

[2]

In order to succeed on this application, he must satisfy the court he is
    appealing on a question of law that has arguable merit and significance to the
    administration of justice beyond his particular case, or that there is a clear
    error in the decision below, especially if his conviction is serious and he is
    facing a significant deprivation of his liberty.

[3]

The application fails on both branches of the test.

[4]

On the first branch, appellants counsel advances two related arguments.

[5]

First, she submits that whether emotional content is within the scope of
    solicitor-client privilege is a question that affects the administration of
    justice generally and is worthy of consideration by this court. That may be but
    the question does not arise in this case. The appellants communications in
    this case, whether emotional or otherwise, do not fall within the scope of
    solicitor-client privilege.

[6]

Second, appellants counsel argues that the summary conviction appeal
    judges failure to deal with her oral argument about solicitor-client privilege
    is a clear error of law alone. Reasons for judgment must be read in the context
    of the proceeding as a whole, including closing argument of counsel. The judge
    responded to counsels arguments at that stage. We do not accept the assertion
    he had to address it in his reasons as well. As we have stated, there was no
    issue of solicitor client privilege in this case.

[7]

On the second branch, we see no clear error in the disposition below,
    and the appellant, having received a suspended sentence, is not facing a
    deprivation of liberty.

[8]

The application for leave to appeal is dismissed.

R.G. Juriansz J.A.

Gloria Epstein J.A.

S.E. Pepall J.A.


